EXHIBIT 10.1
STOCK OPTION AGREEMENT
     THIS STOCK OPTION AGREEMENT (the “Agreement”), made this
                     day of                                          ,
20                    , between Health Care REIT, Inc., a Delaware corporation
(the “Corporation”), and                                          (the
“Participant”).
WITNESSETH:
     WHEREAS, the Participant is an employee and executive officer of the
Corporation; and
     WHEREAS, the Corporation adopted the Amended and Restated Health Care REIT,
Inc. 2005 Long-Term Incentive Plan (the “Plan”) in order to provide non-employee
directors and select officers and key employees with incentives to achieve
long-term corporate objectives; and
     WHEREAS, the Compensation Committee of the Corporation’s Board of Directors
decided that the Participant should be granted stock options to purchase shares
of the Corporation’s common stock, $1.00 par value per share (“Common Stock”),
on the terms and conditions set forth below, and in accordance with the terms of
the Plan.
     NOW, THEREFORE, in consideration of the covenants and agreements herein
contained and intending to be legally bound hereby, the parties hereto agree as
follows:
     1. Grant of Options.
          Subject to the terms and conditions of this Agreement, the Corporation
hereby grants to the Participant the right and option to purchase up to a total
of                      shares of the Common Stock of the Corporation, at the
option price of $                     per share (the “Options”).
          The Options shall consist of options to purchase                     
shares of Common Stock intended to qualify as incentive stock options (“ISOs”)
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”), and options to purchase                      shares of
Common Stock not intended to qualify as ISOs (“Nonstatutory Options”).
     2. Period of Exercise.
     The Options shall become exercisable by the Participant in five
installments. Subject to the accelerated vesting provided for in Sections 8, 9,
10 and 11 below, at any time during the term of the Options, the maximum number
of shares of Common Stock the Participant may purchase by exercising
Nonstatutory Options, and the maximum number which the Participant may purchase
by exercising ISOs, shall be limited as specified in the following schedule:

              MAXIMUM NUMBER OF SHARES   MAXIMUM NUMBER OF     THAT MAY BE
PURCHASED BY   SHARES THAT MAY BE     EXERCISING NONSTATUTORY   PURCHASED BY
PERIOD   OPTIONS   EXERCISING ISOs  
From                     , 20                     to
  Up to                      shares   Up to                      shares
                    , 20                    
       
 
       
From                     , 20                     to                     ,
20                    
  Up to                      shares (less any shares previously purchased by
exercising Nonstatutory Options)   Up to                      shares (less any
shares previously purchased by exercising ISOs)
 
       
From                     , 20                     to                     ,
20                    
  Up to                      shares (less any shares previously purchased by
exercising Nonstatutory Options)   Up to                      shares (less any
shares previously purchased by exercising ISOs)
 
       
From                     , 20                     to                     ,
20                    
  Up to                      shares (less any shares previously purchased by
exercising Nonstatutory Options)   Up to                      shares (less any
shares previously purchased by exercising ISOs)

 



--------------------------------------------------------------------------------



 



              MAXIMUM NUMBER OF SHARES   MAXIMUM NUMBER OF     THAT MAY BE
PURCHASED BY   SHARES THAT MAY BE     EXERCISING NONSTATUTORY   PURCHASED BY
PERIOD   OPTIONS   EXERCISING ISOs
From                     , 20                     to                     ,
20                    
  Up to                      shares (less any shares previously purchased by
exercising Nonstatutory Options)   Up to                      shares (less any
shares previously purchased by exercising ISOs)

          If, during any of these periods, the Participant fails to exercise the
Options with respect to all or any portion of the shares that may be acquired at
such time, the Participant shall be entitled to exercise the Options with
respect to the remaining portion of such shares at any subsequent time prior to
the termination date of the Options.
          The Options intended to be ISOs are subject to the $100,000 annual
limit on vesting of ISOs as set forth in Section 422(d) of the Code. To the
extent the aggregate fair market value (determined at the date of grant) of the
shares of Common Stock with respect to which those ISOs first become exercisable
by the Participant during any calendar year under this Section 2 (when
aggregated with any prior ISOs granted to the Participant under stock option
plans of the Corporation) exceeds $100,000, whether by reason of accelerated
vesting under Sections 8, 9, 10 or 11 or otherwise, the Options shall consist of
ISOs for the maximum number of shares that may be covered by ISOs without
violating Section 422(d) of the Code, and the remaining Options becoming
exercisable in that year shall be treated as Nonstatutory Options.
     3. Termination Date of Options.
          The Options granted herein shall terminate on                      ,
20                    , the tenth anniversary of the date of grant, and the
Participant shall have no right to exercise the Options at any time thereafter.
     4. Manner of Exercise.
          If the Participant elects to exercise the Options to purchase shares
of Common Stock, the Participant shall give written notice of such exercise to
the Corporate Secretary of the Corporation. The notice of exercise shall state
the number of shares of Common Stock as to which the Options are being
exercised, and the Corporation shall determine whether the Options exercised are
ISOs or Nonstatutory Options.
          The Participant may exercise the Options to purchase all, or any
lesser whole number, of the number of shares of Common Stock that the
Participant is then permitted to purchase under Section 2.
     5. Payment for Shares.
          Full payment of the option price for the shares of Common Stock
purchased by exercising the Options shall be due at the time the notice of
exercise is delivered pursuant to Section 4. Such payment may be made (i) in
cash, (ii) by delivery of shares of Common Stock currently owned by the
Participant with a fair market value equal to the option price, or (iii) in any
other form acceptable to the Corporation.
          Alternatively, the Participant shall be deemed to have paid the full
option price due upon exercise of the Options, if the Participant’s notice of
exercise is accompanied by an irrevocable instruction to the Corporation to
deliver the shares of Common Stock issuable upon exercise of the Options (less
any shares withheld to satisfy the Participant’s tax obligations pursuant to
Section 7 below) promptly to a broker-dealer designated by Participant, together
with an irrevocable instruction to such broker-dealer to sell at least that
portion of the shares necessary to pay the option price (and any tax withholding
related expenses specified by the parties), and that portion of the sale
proceeds needed to pay the option price is delivered directly to the Corporation
no later than the close of business on the settlement date.
     6. Issuance of Stock Certificates for Shares.
          The stock certificates (or other evidence of ownership) for any shares
of Common Stock issuable to the Participant upon exercise of the Options shall
be delivered to the Participant (or to the person to whom the rights of the
Participant shall have passed by will or the laws of descent and distribution)
as promptly after the date of exercise as is feasible, but not before the
Participant has paid the option price for such shares and made any arrangements
for tax withholding, as required by Section 7.
     7. Tax Withholding.
          Whenever the Participant exercises Options, the Corporation shall
notify the Participant of the amount of tax (if any) that must be withheld by
the Corporation under all applicable federal, state and local tax laws. With
respect to each exercise of the Options, the Participant agrees to make
arrangements with the Corporation to (a) remit the required amount to the
Corporation in cash, (b) authorize the Corporation to withhold a portion of the
shares of Common Stock otherwise issuable upon the exercise with a value

 



--------------------------------------------------------------------------------



 



equal to the required amount, (c) deliver to the Corporation shares of Common
Stock with a value equal to the required amount, (d) authorize the deduction of
the required amount from the Participant’s compensation, or (e) otherwise
provide for payment of the required amount in any other manner satisfactory to
the Corporation.
     8. Termination of Employment; Change in Corporate Control.
          In the event of a Change in Corporate Control (as described below), or
if the Participant’s employment with the Corporation is terminated before the
Options expire or have been exercised with respect to all of the shares of
Common Stock subject to the Options (as provided in subsections (a) and
(b) below), the Participant shall have the right to exercise the Options during
a period of ninety (90) days following the date of the Change in Corporate
Control or termination of employment (as applicable), but in no event later than
                    , 20                    , and the Options shall expire at
the end of such period.
     (a) In the event of a Change in Corporate Control, or if the Participant’s
employment is terminated involuntarily without “Cause” (as defined in the
Participant’s Employment Agreement), any portion of the Options not previously
exercisable under Section 2 shall become immediately exercisable.
     (b) In the case of an involuntary termination not described in subsection
(a) above, or a voluntary termination by the Participant not following a Change
in Corporate Control, the maximum number of shares the Participant may purchase
by exercising the Options shall be the number of shares which could be purchased
at the date of termination pursuant to Section 2.
          For purposes of this Section 8, termination of employment as a result
of the expiration of the Participant’s Employment Agreement shall be considered
a voluntary termination if the notice of non-renewal was delivered by the
Participant and an involuntary termination if the notice of non-renewal was
delivered by the Corporation and in both instances, the Participant is no longer
employed by the Corporation.
          For purposes of this Section 8, a “Change in Corporate Control” shall
have the meaning set forth in the Participant’s Employment Agreement. To the
extent that there is a conflict between the definition set forth in the
Participant’s Employment Agreement and the definition set forth in the Plan, the
definition of “Change in Corporate Control” set forth in the Participant’s
Employment Agreement shall control.
     9. Effect of Death.
          If the Participant dies before the Options expire or have been
exercised with respect to all of the shares of Common Stock subject to the
Options, any portion of the Options not previously exercisable under Section 2
shall become exercisable, and the Participant’s executor, administrator, or any
person to whom the Options may be transferred by the Participant’s will or by
the laws of descent and distribution, shall have the right to exercise the
Options, to the extent not previously exercised, at any time prior to the first
anniversary of the date of death, but in no event later than
                    , 20                    . For this purpose, the terms of
this Agreement shall be deemed to apply to such person as if he or she was the
Participant.
     10. Effect of Permanent and Total Disability.
          If the termination of the Participant’s employment occurs after a
finding of the Participant’s permanent and total disability, any portion of the
Options not previously exercisable under Section 2 shall become exercisable, and
the Options may be exercised at any time during the period of twelve (12) months
following the date of termination of employment, but in no event later than
                    , 20                    .
     11. Effect of Retirement.
          If the termination of the Participant’s employment occurs as a result
of the Participant’s retirement after age 55 and the sum of the Participant’s
age and years of service to the Corporation is equal to 65 or more, Options
shall vest as provided in Section 2 and shall be exercisable during the period
of five (5) years following the date of termination of employment, but in no
event later than                     , 20                    .

 



--------------------------------------------------------------------------------



 



     12. Nontransferability.
          The Participant’s rights under this Agreement may not be assigned or
transferred by the Participant other than by will or the laws of descent and
distribution. The Options may not be exercised by anyone other than the
Participant or, in the case of the Participant’s death, by the person to whom
the rights of the Participant shall have passed by will or the laws of descent
and distribution.
     13. Securities Laws.
          The Corporation may from time to time impose any conditions on the
exercise of the Options as it deems necessary or advisable to ensure that the
Options granted hereunder, and each exercise thereof, satisfy the applicable
requirements of federal and state securities laws. Such conditions to satisfy
applicable federal and state securities laws may include, without limitation,
the partial or complete suspension of the right to exercise the Options until
the offering of the shares covered by the Options have been registered under the
Securities Act of 1933, as amended, or the printing of legends on all stock
certificates issued to the Participant describing the restrictions on transfer
of such shares.
     14. Rights Prior to Issuance of Certificates.
          Neither the Participant nor any person to whom the rights of the
Participant shall have passed by will or the laws of descent and distribution
shall have any of the rights of a stockholder with respect to any shares of
Common Stock until the date of the issuance to him or her of certificates (or
other evidence of ownership) for such Common Stock as provided in Section 6
above.
     15. Options Not to Affect Employment.
          Neither this Agreement nor the Options granted hereunder shall confer
upon the Participant any right to continued employment with the Corporation.
This Agreement shall not in any way modify or restrict any rights the
Corporation may have to terminate such employment under the terms of the
Participant’s Employment Agreement.
     16. Miscellaneous.
          (a) This Agreement may be executed in one or more counterparts all of
which taken together will constitute one and the same instrument.
          (b) The terms of this Agreement may only be amended, modified or
waived by a written agreement executed by both of the parties hereto.
          (c) The validity, performance, construction and effect of this
Agreement shall be governed by the laws of the State of Ohio, without giving
effect to principles of conflicts of law; provided, however, that matters of
corporate law, including the issuance of shares of the Common Stock, shall be
governed by the Delaware General Corporation Law.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
and year first above written.

                  ATTEST:       HEALTH CARE REIT, INC.    
 
               
 
      By:        
 
         
 
   
 
                WITNESS:       PARTICIPANT:    
 
                             

 